EXHIBIT 18 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Utah Medical Products, Inc. We consent to the incorporation by reference in Registration Statement Nos. 33-89394, 333-127946 (on Form S-8), and 333-153361 (on Form S-3) of Utah Medical Products, Inc. of our audit reports dated March 1, 2012, on the financial statements and internal control over financial reporting of Femcare Group Ltd., which reports appear in this annual report on Form 10-K/A of Utah Medical Products, Inc. for the year ended 31 December 2011. /s/ The Norton Practice THE NORTON PRACTICE Chartered Accountants and Statutory Auditors Reading United Kingdom 6 September, 2012
